DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/31/2022. As directed by the amendment: claims 1 and 7 have been amended and claims 11-12 have been withdrawn.  Thus, claims 1-10 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry et al. (US 20190262167 A1) in view of Hanuka et al. (US 20120136324 A1).

Regarding Claim 1, Guidry teaches an apparatus for restraining and/or containing a stoma (Abstract), said apparatus adapted to aid cleaning and disinfecting an area around the stoma (Abstract, ¶ 12, 14), the apparatus comprising: 
	a silo 13 (‘disposable waste receptacle’, fig. 1, ¶ 28), said silo 13 including a hole 14 (‘stoma end’, fig. 1, ¶ 28), and said silo 13 having an open end 14 and a closed end 19 (‘plug’, fig. 1, ¶ 28), and 
	a seal ring or a cap 26 ('open-ended cylindrical section', fig. 4, ¶ 35), said seal ring or cap 26 having a predetermined shape adapted to couple with the open end 14 of the silo 13 (¶ 35- 37) and encase the stoma (¶ 35-37), wherein a coupling ring 27 ('flange', fig. 4; ¶ 35) situated intermediated between the silo 13 ('disposable waste receptacle', fig. 1, ¶ 28) and the seal ring or cap 26 operatively configured to cooperated with the seal ring or cap 26 to vary inner diameter of the seal ring or cap 26, and 
	the cap 27 ('flange', fig. 4; ¶ 35) includes a lip configured to seat the stoma-clean apparatus on the user's skin area to apply pressure to a portion of the skin area around a stoma ("the end of the collar stand may fit within the inside of the wafer ring 102. This arrangement allows a user to apply pressure to the inside of the ring 102 on the wafer 100 during the adhesion process for adhering the wafer to the patient's skin that is immediately surrounding and adjacent the stoma", ¶ 36). 
	Guidry fails to teach that the seal ring or cap has an adjustable and/or moldable inner diameter adapted for releasably attaching the seal ring or cap to the stoma, the inner diameter of the cap comprised of a moldable and/or adjustable inner diameter adapted for releasably attaching the inner diameter of the cap to the stoma. 
	Hanuka discloses an ostomy containment device, and teaches a sealing ring 54 ('Bag fastening ring 54', fig. 7C, ¶ 170) which has an adjustable and/or moldable inner diameter 54 (inner circumference of ring 54'', fig. 7C, ¶ 170), the moldable and/or adjustable inner diameter 54 adapted for releasably attaching the inner diameter 54 to the stoma (“stoma”, ¶ 3) via ring slots 41 of stomal insert 27 (see fig.  7A, “fastening ring 54 is a spiral shaped ring and includes knobs 55 for applying pressure to the ring for insertion into fastening ring slot 41 the overall perimeter of ring 54 increases so that an inner circumference of ring 54 is ejected from ring slot 67, and bag housing 66 may then be withdrawn", ¶ 170; NOTE: Hanuka’s sealing ring 54 is interpreted as analogous to the claimed moldable/adjustable inner diameter because the overall perimeter of the ring 54 decreases by compression during insertion and increases during ejection, thus the inner circumference of the ring 54 is described as moldable/adjustable). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guidry such that the seal ring or cap would have an adjustable and/or moldable inner diameter adapted for releasably attaching the seal ring or cap to the stoma, the inner diameter of the cap comprised of a moldable and/or adjustable inner diameter adapted for releasably attaching the inner diameter of the cap to the stoma as taught by Hanuka, for the purpose of providing suitable means for hermetically attaching and securing disposable collection bag to the stomal insert (¶ 170),  thereby preventing leakage of waste content through stomal cover. 




    PNG
    media_image1.png
    504
    833
    media_image1.png
    Greyscale

Annotated Figure 1 of Guidry

Regarding Claim 6, Guidry further discloses the apparatus of claim 1, further comprising a flanged end (annotated fig. 1) adapted for contacting the skin area of a user (¶ 35), and wherein the end is straight in shape (fig. 1).

Claims 2-5 and 7-10 are rejected under 103 as being unpatentable over Guidry in view of Hanuka and Nielsen (US 20190247549 A1).

Regarding Claim 2, Guidry teaches that the silo is comprised of an absorbent material 16 configured to capture waste exiting the stoma (¶ 28). Guidry/Hanuka fail to teach that the silo is comprised of a transparent or semi-transparent material configured to capture waste exiting the stoma. Nielsen discloses a layered barrier film, and teaches a transparent or semi-transparent material configured to capture waste exiting the stoma (¶ 40, 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry/Hanuka to have the silo comprised a transparent or semi-transparent material configured to capture waste exiting the stoma as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 3, Guidry teaches a gauze inner layer (organic cotton inner lining from ¶ 28). Guidry/Hanuka fail to teach the transparent or semi-transparent material of claim 2 comprising a leak-proof transparent outer layer. Nielsen teaches the transparent or semi-transparent material of claim 2 (¶ 40, 50) comprising a leak-proof transparent outer layer (cast film) (¶ 40, 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry/Hanuka to add the transparent or semi-transparent material of claim 2 (¶ 40, 50) comprising a leak-proof transparent outer layer as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 4, Guidry teaches the cap 26 comprised of a cylindrical shaped semi-rigid material (¶ 35) with a hole (see fig. 8) for allowing waste to pass therethrough the hole 14 to the silo 13, and wherein the silo is comprised of an absorbent material configured to capture waste exiting the stoma (¶ 28). Guidry/Hanuka fail to teach the silo is comprised of a transparent or semi-transparent material configured to capture waste exiting the stoma. Nielsen teaches the silo is comprised of a transparent or semi-transparent material (“cast film”, ¶ 40, 50) configured to capture waste exiting the stoma. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry/Hanuka to have the silo comprised of an absorbent transparent or semi-transparent material configured to capture waste exiting the stoma as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 5, Guidry teaches the absorbent material is of a semi-rigid or rigid construction (plastic) (¶ 28) and Nielsen teaches the transparent or semi-transparent material (¶ 40). 
Therefore, Guidry as modified by Nielsen would provide the absorbent transparent or semi-transparent material (as taught by Nielsen) is of a semi-rigid construction (as taught by Guidry).

Regarding Claim 7, Guidry teaches an apparatus for restraining and/or containing a stoma (Abstract), said apparatus adapted to aid cleaning and disinfecting an area around the stoma (Abstract, ¶ 12, 14), the apparatus comprising 
	a silo or silo portion, said silo or silo portion including a hole 14, and said silo 13 or silo portion having an open end 14 and a closed end 19 (fig.  8), and 
	a coupling ring 27 ('flange', fig. 4; ¶ 35) for attaching said silo 13 to a seal ring or cap 26 ('open-ended cylindrical section', fig. 4, ¶ 35), wherein the coupling ring 27 situated intermediated between said silo 13 and said seal ring or cap 26 operatively configured to cooperated with said seal ring or cap 26 to vary inner diameter of said seal ring or cap 26. 
	Guidry fails to teach that the seal ring or cap has an adjustable and/or moldable inner diameter to assist a user, and adapted for releasably attaching the seal ring or cap to the stoma, the inner diameter of the cap comprised of a moldable and/or adjustable inner diameter adapted for releasably attaching the inner diameter of the cap to the stoma; a transparent or semi-transparent silo or silo portion, wherein said open end is elastic. 
	Hanuka teaches an adjustable and/or moldable inner diameter 54 (inner circumference of ring 54'', fig. 7C, ¶ 170), a moldable and/or adjustable inner diameter 54 (inner circumference of ring 54'', fig. 7C, ¶ 170) to assist a user, and adapted for releasably attaching the inner diameter 54 to the stoma (“stoma”, ¶ 3) via ring slots 41 of stomal insert 27 (see fig.  7A, “fastening ring 54 is a spiral shaped ring and includes knobs 55 for applying pressure to the ring for insertion into fastening ring slot 41 the overall perimeter of ring 54 increases so that an inner circumference of ring 54 is ejected from ring slot 67, and bag housing 66 may then be withdrawn", ¶ 170; NOTE: since the overall perimeter of the ring 54 decreases by compression during insertion and  increases during ejection, thus the inner circumference of the ring 54 is described as moldable/adjustable). Nielsen teaches a transparent or semi-transparent material (“cast film”, ¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guidry such that the seal ring or cap would have an adjustable and/or moldable inner diameter to assist a user, and adapted for releasably attaching the seal ring or cap to the stoma, the inner diameter of the cap comprised of a moldable and/or adjustable inner diameter adapted for releasably attaching the inner diameter of the cap to the stoma as taught by Hanuka, for the purpose of providing suitable means for hermetically attaching and securing disposable collection bag to the stomal insert (¶ 170),  thereby preventing leakage of waste content through stomal cover, and to include the silo comprised a transparent or semi-transparent material as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (Nielsen ¶ 40, 50). 
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry’s teaching of ring 15 (¶ 28) at the open end 14 (fig.  1) to be elastic for the purpose of providing flexibility for making it easier to manipulate the device over the stoma and to adjust the device to cover the stoma completely depending on the size of the stoma opening.

Regarding Claim 8, Guidry teaches a gauze inner layer (organic cotton inner lining from ¶ 28), but fails to teach the transparent or semi-transparent material comprising a leak-proof transparent outer layer. Nielsen teaches the transparent or semi-transparent material (¶ 40) comprising a leak-proof transparent outer layer (cast film) (¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry/Hanuka to have the transparent or semi-transparent material comprising a leak-proof transparent outer layer as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 9, Guidry teaches the silo is comprised of an absorbent material (¶ 28) of a semi-rigid or rigid construction (plastic) (¶ 28). Nielsen teaches the transparent or semi-transparent material configured to capture waste exiting the stoma (¶ 40). 
Therefore, Guidry as modified by Nielsen would provide the absorbent transparent or semi-transparent material (as taught by Nielsen) is of a semi-rigid construction (as taught by Guidry).

Regarding Claim 10, Guidry as modified disclose the claimed invention substantially as claimed, as set forth for claim 7. Guidry teaches the apparatus of claim 7, being of one-piece construction (fig. 8) and said apparatus further comprising an absorbent material (¶ 28). Guidry teaches a ‘one-piece construction’ because all components of the apparatus, once assembled together, would be considered a one-piece construction. Guidry/Hanuka fail to teach said apparatus further comprising a transparent or semi-transparent material. Nielsen teaches a transparent or semi-transparent material (¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry/Hanuka to have the apparatus comprised of the transparent or semi-transparent material as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).




Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive for the following reasons:

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, Applicant humbly states that the elements of present invention differ in operation and functionality with respect to Guidry and Hanuka.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that 

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, Guidry's element 27 is not a coupling ring, but instead a flange used to stand the unit.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that 

On pages 9 and 14 of the Applicant’s remarks, the Applicant argues that for claims 1 and 7, Guidry's element 27 is not a coupling ring, but instead a flange used to stand the unit. It is not a "coupling" ring situated "intermediated" [with emphasis] between the waste receptacle 13 (silo) and cylindrical section 26 (seal ring or cap), but rather slidably configured on waste receptacle 13 (silo).
However, the Examiner respectfully disagrees. See response to arguments from the non-final office action filed on 6/6/2022, page 14, part (d).

On page 13 of the Applicant’s remarks, the Applicant argues that for claim 7, the cylindrical section 26 is not attached to the waste receptacle 13 or absorbent member 16.
However, the Examiner respectfully disagrees. See response to arguments from the non-final office action filed on 6/6/2022, pages 12-14, part (a).

On page 14 of the Applicant’s remarks, the Applicant argues that for claim 7, Guidry's application indicates that the receptacle is customizable in shape for fitting over the stoma. However, the present invention claims that the cap may have a variable inner diameter irrespective of the silo (receptacle).
However, the Examiner respectfully disagrees. See response to arguments from the non-final office action filed on 6/6/2022, pages 15-16, part (e).

On page 15 of the Applicant’s remarks, the Applicant argues that for claim 1, Guidry nowhere describes that the seal ring or cap having an adjustable and/or moldable inner diameter to assist a user, and adapted for releasably attaching the seal ring or cap to the stoma. In fact, Guidry is silent on the aspect of disclosing a lip and pressure associated with the cap and the lip.
However, the Examiner respectfully disagrees. See response to arguments from the non-final office action filed on 6/6/2022, page 16, part (f). 
Additionally, it is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Guidry teaches the cap 27 ('flange', fig. 4; ¶ 35) including a lip configured to seat the stoma-clean apparatus on the user's skin area to apply pressure to a portion of the skin area around a stoma ("the end of the collar stand may fit within the inside of the wafer ring 102. This arrangement allows a user to apply pressure to the inside of the ring 102 on the wafer 100 during the adhesion process for adhering the wafer to the patient's skin that is immediately surrounding and adjacent the stoma", ¶ 36)

On page 15 of the Applicant’s remarks, the Applicant argues that for claim 7, Nielsen nowhere describes that the seal ring or cap having an adjustable and/or moldable inner diameter to assist a user, and adapted for releasably attaching the seal ring or cap to the stoma.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 under 35 U.S.C 103 as discussed above that Nielsen is not relied upon to teach the abovementioned limitations. Hanuka is relied upon for these teachings. 

On page 16 of the Applicant’s remarks, the Applicant argues that for claim 7, Hanuka fails to disclose the seal ring or cap having an adjustable and/or moldable inner diameter to assist a user, and adapted for releasably attaching the seal ring or cap to the stoma.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 under 35 U.S.C 103 as discussed above that Hanuka does teach an adjustable and/or moldable inner diameter 54 (inner circumference of ring 54'', fig. 7C, ¶ 170), a moldable and/or adjustable inner diameter 54 (inner circumference of ring 54'', fig. 7C, ¶ 170) to assist a user, and adapted for releasably attaching the inner diameter 54 to the stoma (“stoma”, ¶ 3).

Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781